Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the specification filed 16 June 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The scope of the description of a trough appears to be limited to original claims 1 and 3.  Any subject matter added to the specification should be commensurate therewith.  The amendment to the specification adds much more subject matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The amendment filed adding Fig. 2C is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The scope of the description of a trough appears to be limited to original claims 1 and 3.  Any subject matter added to the specification should be commensurate therewith.  The amendment to the specification adds much more subject matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claimed aspect ratio ranges in claim 3 are broader than the aspect ratio ranges of claim 1 such that it can be said that it fails to include all limitation of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  In order to expedite examination, Examiner will assume that the narrower ranges of claim 1 were meant to at least carry over to claim 3.
Clarification and/or correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2006/0040508 to Ji et al. in view of U.S. Patent Pub. No. 2019/0185997 to Lin et al.
Regarding claim 1: Ji et al. disclose a chamber component substantially as claimed and comprising:  a halogen (i.e. corrosive gas) resistant coating on a surface of the chamber component, wherein the halogen resistant coating comprises:  a transition metal-containing layer having a thickness of about 10nm to about 1.5um (10-1500nm), wherein the transition metal-containing layer comprises a material selected from a group consisting of tantalum, titanium, niobium, alloys thereof, alloys of tantalum or titanium with a rare earth metal and combinations thereof; wherein the halogen resistant coating uniformly covers the portion (statement of a determined thickness range has been interpreted as a “uniform” covering).  See, for example, abstract and paras. 16-23.
However, Ji et al. fail to disclose the portion has an aspect ratio of length to diameter or depth to width of about 10:1 to about 300:1.
Lin et al. teach providing a transition metal-containing layer protective coating on a surface of a portion of a chamber component in a chamber where it may be potentially exposed to halogens wherein the portion has an aspect ratio of length to diameter or depth to width of about 10:1 to about 300:1 in order to protect the same from exposure to process gases including the halogens (see, e.g., abstract and paras. 3, 21, 55-56 and 58-59).
Thus, it would have been obvious to one of one of ordinary skill in the art at the time the application was effectively filed to have provided the coating of Ji et al. on a surface of a portion of a chamber component in a chamber where it may be potentially exposed to halogens wherein the portion has an aspect ratio of length to diameter or depth to width of about 10:1 to about 300:1 in order to protect the same from exposure to process gases including the halogens as taught by Lin et al.
With respect to claim 2, Lin et al. teach that the protective coating may be provided on a variety of chamber components including a plasma generation unit, a showerhead, a diffuser, a nozzle, a gas distribution hum assembly and a gas line  (see, e.g., abstract and paras. 3, 21, 55-56 and 58-59).
With respect to claim 3, see rejections above of claims 1 and 2 based on teachings of Ji et al. and Line et al.
With respect to claim 5, in Ji et al., the transition  metal-containing layer further comprises a rare-earth metal selected from a group consisting of yttrium (Y), cerium (Ce), dysprosium (Dy), erbium (Er), europium (Eu), gadolinium (Gd), holmium (Ho), lanthanum (La), lutetium (Lu), neodymium (Nd), praseodymium (Pr), promethium (Pm), samarium (Sm), scandium (Sc), terbium (Tb), thulium (Tm) and ytterbium (Yb).  Again, see abstract and paras. 16-23.

Claims 4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. and Lin et al. as applied to claims 1-3 and 5 and further in view of U.S. Patent Pub. No. 2008/0107825 to Ishizaka et al.

Ji et al. and Lin et al. disclose the component substantially as claimed and as set forth above. 

However, with respect to claim 4, Ji et al. and Lin et al. fail to disclose the component further comprising a seed layer having a thickness of about 1nm to about 1.5µm, wherein the transition metal-containing layer covers the seed layer, and wherein the seed layer comprises hydrogen radicals.
Ishizaka et al. disclose a chamber component, comprising:  a halogen (i.e. corrosive gas) resistant coating on a surface of the chamber component, wherein the halogen resistant coating comprises:  a transition metal-containing layer having a thickness of about 10nm- about 1.5um (10-1500nm), wherein the transition metal-containing layer comprises a material selected from a group consisting of tantalum, titanium, niobium, alloys thereof, alloys of tantalum or titanium with a rare earth metal and combinations thereof; wherein the halogen resistant coating uniformly covers the portion (statement of a controllable thickness has been interpreted as a “uniform” covering).  
A plurality of layers may be formed, such that a first layer can be considered a seed layer and next layer is considered the transition metal-containing layer.  Further, Ishizaka et al. disclose providing hydrogen radicals to form each of the layers.  With respect to the thickness of the seed layer, a specific thickness is not taught.  However, Ishizaka et al. teach that the multiple layers may be formed and each of the layers may be optimized to have a thickness corresponding to a thin film at a level close to an atomic/molecular level, or a plurality thereof.  The thickness may further be optimized by controlling a heating of the part on which the film is formed (see, e.g. paras. 3, 66, 132-134).  Further, the courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Also see, e.g., paras. 22-23, 83-95, 116-131, 138 and Fig. 6.
Regarding the thickness of the layer, a specific thickness is not taught.  However, Ishizaka et al. teach that the multiple layers may be formed and each of the layers may be optimized to have a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It is also noted that Lin et al. teach that deposition of layers of up to a few to several angstroms thick (see, e.g., para. 30).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a seed layer having a thickness of about 1nm to about 1.5µm, wherein the transition metal-containing layer covers the seed layer, and wherein the seed layer comprises hydrogen radicals in modified Ji et al. in order to provide a component with protection against halogen elements as taught by Ishizaka et al.

With respect to claim 6, Ishizaka et al. mentions that the film may have a small amount (i.e. trace) of impurities (see, e.g., para. 110).  However, no specific identity of impurities is disclosed.  Nevertheless, the apparatus of Ishizaka et al. may be exposed to at least tantalum chloride based on the processes performed therein, such that it would be obvious to one of ordinary skill in the art that exercising ordinary creativity, common sense and logic, that trace impurities from processes and gases used therein may be found on chamber components.  The courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

With respect to claims 7-8, modified Ji et al. in combination with Ishizaka et al. disclose the claimed invention substantially as claimed and as described above.

However, Ishizaka fail to disclose the component of claim 1, further comprising: the transition metal-containing layer with a total thickness of 10 nm-1.5um, comprising: a stack of alternating layers of the transition metal layer and a rare earth metal layer, wherein: a first layer in the stack of alternating layers is a transition metal layer; layers of the transition metal-containing layer each have a thickness of about 5-100 angstroms (.5-10nm); and layers of the rare earth metal each have a thickness of about 1-4 angstroms (.1-.4-nm), wherein the layers of the rare earth metal prevent crystal formation in the layers of the transition metal.
With respect to claim 7, Ishizaka et al. disclose that a plurality of layers may be formed and that the composition thereof may be adjusted. Additionally, as detailed above, Ji et al. teach a layer comprising a transition metal and a rare earth metal in order to form a protective coating for a chamber component (abstract).  It follows that a plurality of layers based on the combined teachings of Ishizaka et al. and Ji et al. reads on alternating layers of a transition metal-containing metal layer and a rare earth metal for forming a protective coating for a chamber component. 
With respect to claims 7 and 8, as detailed above, Ishizaka et al. teach that a plurality of layers (and therefore the overall thickness of layers) may be provided to the desired thickness.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP Pub. No. 2009/0071407 also discloses providing protective coatings on components with the claimed aspect ratios.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP Pubs 2009/0194233 and 2013/0064973 teaches that processing gases will deposit on all exposed surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716